Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 6, 13, 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2, “in each layer” is indefinite as only one layer has been provided for in the claims.  If there is more than one layer, such needs to be set forth with specificity to provide antecedent basis for “each layer”.  Claim 13, line 1, there is no “step a’)”.  This clearly is in reference to “step a)” and should be referred to as this.  Also, at line 2 of claim 13, no antecedent basis has been provided for “groove depth” as the aspect of a “groove” has not previously been set forth in the claims.  Essentially, applicant needs to provide antecedent basis for the groove depth in claim 13 in a similar manner as should be provided for “each layer” in claim 6.  Claim 16, line 2, “optionally” is indefinite language in the Markush group recitation and should be deleted.  Claim 25, it is unclear how altering the lattice constant generates the grooves as set forth in the last line of the claim.  Indeed, is applicant claiming that the altering of the lattice constant in and of itself generates the grooves?  Absent clarification on this matter, it will be assumed that such is the case.          
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 11, 12 and 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Omenetto et al 2014/0334005 (see paragraphs 0005-0014, 0044 and 0130-0134).
Omenetto et al discloses the instant method of forming a hierarchal opal configured to separate wavelengths of light using a diffractive optical element (see paragraph 0134, first three lines) comprising applying a silk fibroin solution to a lattice of particles, the solution filling voids between the particles, drying the solution to form a composite material and removing the particles to form the opal having the diffractive optical element formed on the surface thereof—see paragraphs 0141 and 0142.  Since the opal diffracts incident light, it is submitted inherent that it contains a diffractive optical element on its surface or has a surface that is itself a diffractive optical element since it functions as a diffractive optical element.  Instant claim 2 is taught at paragraph 0142.  It is submitted that the diffraction of the incident light is due to the diffractive optical element being present in each layer of the lattice as set forth in instant claim 6.  Instant claim 12 is taught at paragraph 0132; instant claim 14 at paragraph 0013; instant claim 15 at paragrasph 0142; and instant claim 16 at paragraphs 0142 and 0044.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omenetto et al 2014/0334005.
Omenetto et al discloses the basic claimed method as set forth in paragraph 2, supra, the applied reference essentially lacking disclosures of aspects that are submitted to be obvious thereover.  Forming a plurality of layers—ie, by casting into the space of the removed particles—as set forth in instant claim 7 would have been an obvious modification to the method of the applied reference dependent on the exact optical effect desired from the opal.  Obviously, the diffractive optical element would be present in each of the layers having the periodic cavities since the cavities are responsible for the diffraction effect.  
4.Claim(s) 1-8, 11-16, 18, 19, 24, 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omenetto et al 2014/0334005 in view of Liu et al 2013/0329281 (see paragraphs 0003, 0007-0009, 0018-0019 and 0033).
Omenetto et al discloses the basic claimed method as set forth in paragraph 2, supra, the primary reference essentially lacking aspects that are submitted to be obvious when taken in combination with Liu et al.  First of all, all the claims that were rejected under 102 in paragraph 2 have also been rejected under 103 in this paragraph should applicant dispute that Omenetto et al teaches a diffractive optical element formed on the surface of the opal.  Liu et al discloses (see paragraph 0003) that concavities—ie, grooves or gratings—are responsible for forming surfaces in nature that separate light into wavelengths.  The primary reference (see paragraph 0130) also discloses that diffraction gratings can be formed “by simple patterning of silk films” at lines 15-16.  Based on this disclosure, it would have been obvious to one of ordinary skill in the art to modify the method of the primary reference by employing grooves or diffraction gratings on the surface of the opal as clearly taught in nature and as disclosed in the primary reference to enhance the optical effect as desired.   Although the applied references do not explicitly teach that the surface of the substrate would be patterned, the disclosure at paragraphs 0005 and 0130 of the primary reference in combination with paragraph 0003 of Liu et al clearly teaches minute structures and patterns as a means to impart structural color.  It is submitted on this basis that one of ordinary skill would have found it obvious to pattern the substrate to impart additional structural color to the formed opal since the opal is in fact formed on the substrate.  It is further submitted that forming the diffractive element on the lattice as a negative imprint of the patterned surface would have been obvious since, as just noted, the opal is formed in part by the surface of the substrate.  The exact groove depth would have been obvious dependent on the exact optical effect desired.  The various diffraction gratings of instant claim 18 are well known in the art and would have been obvious diffraction gratings for one of ordinary skill to choose dependent on the desired optical effect of the opal.  Liu et al also teaches exposing the opal to water vapor—ie, humidity—to alter the photonic bandgap as recited in instant claim 19.  The exact duration of the treatment would have been readily determined through routine experimentation.  The width of the grooves as set forth in instant claim 24 is submitted to have been well within the skill level of the art to achieve the desired diffractive effect.   Concerning instant claim 25, it is noted that Liu et al applies a humid environment—ie, water vapor—to alter the lattice constant of the opal,  The primary reference also alters the lattice constant by immersion into a solvent.  Based on these teachings, it is submitted that one of ordinary skill in this art would have found it obvious to have altered the lattice constant in the opal of the primary reference by employing an aqueous solution –ie, by replacing the water vapor with a solvent—and that such would have inherently provided grooves in the surface of the opal.  Apparatus claim 35 is submitted to be met in the combination as applied. 
5.Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omenetto et al 2014/0334005 in view of Liu et al 2013/0329281 (see paragraphs 0003, 0007-0009, 0018-0019 and 0033) and Japanese Patent 2003-270417 (see the Abstract and the figures).
Omenetto et al and Liu et al are applied for reasons of record, the references disclosing the basic claimed apparatus lacking essentially the aspect of a second inverse opal couple4d to the silk fibroin opal through an adhesive layer.  Japanese Patent -417 discloses exactly this.  See opals 4a and 4b and adhesive layer 600 in Figure 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the opal of the primary reference as taught in JP -417 dependent on the exact duty expected from the opals.  
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742